Title: To Benjamin Franklin from Michel-Alain Chartier de Lotbinière, 2 February 1783
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin


  
    
      Monsieur
      paris, Rue de Bourgogne En face du palais Bourbonpetit hôtel de Lordat,Ce dimanche matin 2 fevrier 1783.
    
  
  Vous Etes trop Certain de l’intèrêt que j’ai pris dez le principe a la Cause des Etats-unis de l’amérique, pour pouvoir douter de la joye Extrême que j’ai ressenti En apprenant que vous Etiez Enfin reconnus indépendans par Ceux même qui vouloient vous Jetter dans les fers. Mais En même tems Je ne puis Cacher a Votre Excellence ma peine de ne vous pas voir le Canada unis Comme quatorziéme province, Et il Se pourroit que sous bien peu d’années vos Etats Eussent beaucoup a se repentir de n’avoir pas tenu plus fermement sur Cet article. Comme En Ce moment il n’est plus question que de retarder le mal qui En doit résulter autant qu’il vous Est possible, C’est a bien fixer vos limites Entre vous Et vos voisins que vous pouvez trouver quelque ressource Contre tout Ce que j’envisage pour l’avenir. J’entend dire sourdement que le 41e degré de latitude septentrionale doit faire la ligne de démarcation Entre vous Et Eux. Il ne me paroit pas possible que vous y Consentiez a moins que ce ne soit audelà des limites fixées pour chacune des provinces de new-york et de pensylvaine qui S’Etendoient jusqu’au 45e. degré sur le lac champlain Et la Riviere de Katarakoui [Cataraqui], Et de la bordoit (Si je ne me trompe) Cette Riviere, tout le lac ontario, Et une partie de Celui d’Erié auprès du portage de Niagara; autrement vous Consentiriez a Céder a Cette Couronne la partie la plus précieuse Et pour ainsi dire la plus peuplée de Vos Etats. D’ailleurs Vôtre Excellence sent trop de quelle Conséquence il Est a vos Etats de ne lui pas livrer la navigation Exclusive de toutes ces parties; Et la ligne desja tirée, En vous y tenant fixément Et formant des Etablissemens solides a ses bords, vous donne incontestablement la navigation Exclusive sur le lac Champlain, Et vous met dans le Cas de les gesner [gêner] au moins autant sur celle des grands lacs (ayant a vous la partie de Riviere intermédiaire) qu’ils le peuvent pour vous.— Un moment de conversation avec vous, Monsieur, ou Monsr. adams accompagné d’une bonne Carte de Ces parties, vous feroit sentir Mon idée beaucoup Mieux que je ne le puis dans une simple lettre. Mais a présent que le Canada est décidé rester à la grande Bretagne, Et que ma famille Et ses Biens y sont, pour ne la point Exposer a perdre immédiatement Et peut Etre a des accidens plus funestes Encore, Je me vois forcé de ne pouvoir Communiquer a découvert avec Vous Messieurs Car que ne peuvent-ils pas Surtout ce qui habite Ce pays, avec le Conseil legislatif qu’ils y ont Etablis?— S’il Etoit donc possible, ou a vous Monsieur, ou a Monsr. adams de vous porter jusqu’a ma demeure a heure Et jour Connu au moins Vingt quatre heures En avance, Je pourrois vous y Exposer toutes mes Craintes a vôtre sujet, Et le meilleur remede que j’y vois voulant prévenir pour un tems les accidens les plus grands.
J’ai Eu l’honneur a mon retour de l’Amérique, de remettre a Votre excellence les papiers pour mes seigneuries d’hocquart (en face de Crown-point &c.) Et d’allainville (qui Commence a une lieue de Crown-point et s’étend de Suite Jusqu’a l’Entrée du lac george, Comprenant ticonderoga) qui sont a présent mon unique appui, ne m’etant plus permis sans le risque le plus Certain, après tout Ce que J’ai fais pour vos Etats, de me replacer sous l’autorité Britannique. J’espere que vous aurez, dans le tems, fait valoir mes droits incontestables auprès du Congrès, Et que vous voudrez bien le faire aujourd’hui plus que jamais; puisque ma proscription, Et peut-etre sous peu Celle de Ma famille Entiere, ne vient uniquement que du vif intèrêt, Et des mouvemens multipliés Et Constans Jusques dans ces derniers momens, que je me suis donné pour le Succés de Votre Cause.
J’ai l’honneur d’Etre avec l’attachement le plus réel, Et Beaucoup de Respect Monsieur de Votre Excellence le tres humble Et tres obeissant serviteur
Lotbiniere
 
Notation: Lotbiniere 2 Fevr. 1783.
